DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/698250 filed on 11/27/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-36 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the application 15/447850 which was filed on 03/02/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019, 08/03/2020, and 12/01/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites in a system comprising a server, a reader site, and a mobile computing device (MCD), the following limitations: receiving a request submitted by a user to the server for a set of products having one or more elements (the Request); creating at the server at least one Voucher corresponding to the Request, the at least one Voucher including a unique identification; storing the at least one Voucher; transmitting the at least one Voucher to a recipient; subsequently receiving at the server a request from the MCD for a first Ticket, the request including at least the unique identification contained in the at least one Voucher; in response to the subsequently receiving, transmitting the first Ticket corresponding to the at least one Voucher and the Request to the MCD, the first Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value; subsequently transmitting a second Ticket corresponding to the at least one Voucher and the Request to the MCD, the second Ticket replacing the first Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification; receiving at the reader site the second Ticket; determining that the second Ticket is valid; and in response to the determining, providing the one or more elements of the set of products.
Claim 36 recites receive a request submitted by a user to the server for a set of products having one or more elements (the Request); create at the server at least one Voucher corresponding to the Request, the at least one Voucher including a unique identification; store the at least one Voucher; transmit the at least one Voucher to a recipient at the MCD; subsequently receive at the server a request from the MCD for a First Ticket, the request including at least the unique identification contained in the at least one Voucher and transmit the First Ticket corresponding to the at least one Voucher and the Request to the MCD, the First Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value; and subsequently transmit a Second Ticket corresponding to the at least one Voucher and the Request to the MCD, the Second Ticket replacing the First Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification. 
All the limitations within independent claim 1 (receiving, creating, storing, transmitting, subsequently receiving, in response to the subsequently receiving, subsequently transmitting, receiving, determining, and in response to the determining) and independent claim 36 (receive, create, store, transmit, subsequently receive, and subsequently transmit) are directed towards the abstract idea of organizing human activity. Within claim 1, a user essentially requests a set of products, and the server creates a voucher according to the user’s request, stores the voucher, and sends the voucher to a recipient. Then, the recipient requests a first ticket by providing the voucher, receives the first ticket from the server, receives a second ticket from the server, sends the second ticket to a reader site which validates the ticket, and when/if the ticket is valid, the recipient is provided with goods/services. Within claim 36, a user essentially requests a set of products, and the server creates a voucher according to the user’s request, stores the voucher, and sends the voucher to a recipient. Then, the recipient requests a first ticket by providing the voucher, receives the first ticket from the server, and receives a second ticket from the server. Thus, claim 1 and claim 36 is directed towards an abstract idea as it involves commercial interactions, sales activities/behaviors, and managing the relationship between a user (person requesting voucher) and a recipient (person receiving voucher). 
The judicial exception is not integrated into a practical application. In particular, Claim 1 and 36 recites a server. The server is recited at such a high-level of generality that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 1 and 36 further recites a reader site and a mobile communications device MCD. The reader site and MCD merely transmit requests, receives vouchers/tickets, transmits tickets, and validates tickets. The additional elements limit the delivery of vouchers/tickers to the reader site and MCD. Although the additional element limits the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (MCD/reader site) and thus fails to add an inventive concept to the claims. See MPEP 2106.05(H). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a server to perform the abstract limitations amount to no more than mere instructions to apply the exception using a generic computer component and using a reader site and MCD amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component and limitations that amount to merely indicating a field of use/technological environment cannot provide an inventive concept. The claims are not patent eligible. 
None of the steps/functions of Claim 1 and 36 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The server, reader site, and MCD are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements of Claim 1 and 36 amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between a person who requests a voucher and the person who receives the voucher and requests a ticket using the voucher, thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). The reader site and MCD are merely used to limit the abstract idea to a particular technological environment. Accordingly, Claim 1 and 36 is ineligible. 
Dependent claim 6 includes an App which displays the goods and services which is post solution activity as displaying the end result of the goods and services amounts to necessary data outputting. See MPEP 2106.05(g). 
Dependent claims 7-9 add the limitations of encrypting and decrypting vouchers and tickets which is extra solution activity as selecting a particular data source or type of data to be manipulated has been found by the courts as insignificant extra-solution activity. 
Dependent claims 2-5 and 10-17 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify who the recipient is, how the user submits the request, when the creating step occurs, what the goods/services are, how to validate a ticket, where the validation step is performed, and the type of ; thus, narrowing down the abstract idea of organizing commercial interactions and organizing relationships between the voucher requester and ticket requester. 
Accordingly, Claims 1-17 and 36 are ineligible under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), butthat are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 10, 12-13, 16, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026).

As per independent Claim 1,
Messner teaches in a system comprising a server and a mobile computing device (MCD), the system configured to provide electronic access to products, a method comprising: 
receiving a request submitted by a user to the server for a set of products having one or more elements (the Request) (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)
creating at the server at least one Voucher corresponding to the Request, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one Voucher to a recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
subsequently receiving at the server a request from the MCD for a first Good/Service, the request including at least the unique identification contained in the at least one Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the subsequently receiving, transmitting the first Good/Service corresponding to the at least one Voucher and the Request to the recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and the gift certificate specifications set by the purchaser (the request); Column 10 Lines 39-58 where once the gift certificate information is validated, the good/service is shipped to the recipient)

Messner does not teach a reader site; subsequently receiving at the server a request from the MCD for a first Ticket; in response to the subsequently receiving, transmitting the first Ticket to the MCD, the first Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value; subsequently transmitting a second Ticket, the second Ticket replacing the first Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification; receiving at the reader site the second Ticket; determining that the second Ticket is valid; and in response to the determining, providing the one or more elements of the set of products. 

Rogel teaches:
subsequently receiving at the server a request from the MCD for a first Ticket (see Rogel para. 42-44 digital data devices are MCD; para. 52-55 “Initial ticket purchase and issuance” where digital data device (10) transmits a request for a ticket to a server and in para. 55 payment authorization where transfer of payment occurs between holder of device (10) and the event organizer) 
in response to the subsequently receiving, transmitting the first Ticket to the MCD, the first Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value (see para. 52-55 where after the device transmits a request for a ticket, the server transmits a ticket to the device; para. 68-73 “Preventing Misuse of Ticket: Validating Ticket and/or Holder” where in para. 72 each instantiation of a given ticket includes a unique ID, an encrypted code, a hidden code, and/or other authenticating data generated by server) 
subsequently transmitting a second Ticket, the second Ticket replacing the first Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification (see para. 80-91 where in para. 81 devices 10 and 12 may exchange seats in a given event and in para. 90 the server transmits tickets previously issued to each of the devices 10, 12 to the other devices 12, 10 – effectively exchanging them; see para. 72 where “each instantiation of a given ticket and, particularly that instantiation issued to the second device (i.e., device 12) can include…a unique ID, an encrypted code…”)
receiving at the reader site the second Ticket (para. 49 where the point of sale (POS) devices are the reader site; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process)
determining that the second Ticket is valid (see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code) 
in response to the determining, providing the one or more elements of the set of products (see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel a reader site; subsequently receiving at the server a request from the MCD for a first Ticket; in response to the subsequently receiving, transmitting the first Ticket to the MCD, the first Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value; subsequently transmitting a second Ticket, the second Ticket replacing the first Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification; receiving at the reader site the second Ticket; determining that the second Ticket is valid; and in response to the determining, providing the one or more elements of the set of products since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a Ticket of Rogel for the good/service of Messner and the substitution of MCD of Rogel for the recipient of Messner. Both the ticket and the good/service are items that a user would like to purchase by providing a payment source (the gift certificate in Messner and the payment authorization in Rogel); thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, Messner teaches transmitting a Good/Service corresponding to the Voucher and the Request for a set of products to the recipient and Linde teaches transmitting a ticket to the MCD – both the recipient and MCD are receiving the goods/services or ticket; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Additionally, the modification provides the benefit of user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events”. 

As per dependent Claim 3,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)

As per dependent Claim 5,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the Request is submitted by the user utilizing a device other than the MCD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate; Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10))

As per dependent Claim 6,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
displaying at the MCD a visual indication of the one or more elements of the set of products corresponding to the Request (see Messner Column 9 Line 66 to Column 10 Line 13 where the recipient is directed to a webpage for the purchaser-specified goods/services; see Column 7 Lines 17-42 where the recipient uses the electronic apparatus (10) to communicate with the voucher server)

Messner does not teach wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication; however the suggestion is present as Examiner cited above, the recipient uses the electronic apparatus to view a webpage.

Rogel teaches:
wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication (see Rogel para. 44 where the device 10 and 12 include an application/app; para. 52-55 where the recipient may request a ticket and receive the ticket through the app; para. 121 where the ticket is displayed)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication with the motivation of increasing efficiency as by allowing the recipient of the voucher to view their ticket purchase and display it to the reader site, the recipient doesn’t have to print out their ticket or wait for it to be mailed to them. See para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

As per dependent Claim 7,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the at least one Voucher is encrypted during transmission from the server to recipient (see Messner Column 6 Lines 24-58, Column 9 Lines 18-50 where the gift certificate may have an associated pin number or password that is transmitted to the recipient at a different time)

As per dependent Claim 10,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the creating occurs after the receiving the Request (see Messner Column 6 Lines 24-58 where after the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)

As per dependent Claim 12,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner does not teach wherein the one or more elements of the set of products corresponding to the Request includes providing access to a physical area.

Rogel teaches:
providing access to a physical area (see Rogel para. 41 where the tickets provide access to events held at a venue; para. 49 where the point of sale (POS) devices are the reader site; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code; para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel providing access to a physical area since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of providing access to a physical area of Rogel for the goods/services of Messner. Both providing access to a physical area and goods/services are a service the user needs to purchase; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 13,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes provision of material items (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

As per dependent Claim 16,
Messner/Rogel teaches the method of Claim 1.
Messner does not teach wherein the determining is performed at the Reader Site.
Rogel teaches:
wherein the determining is performed at the Reader Site (para. 49 where the point of sale (POS) devices are the reader site; see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission and if the POS detects remnants of a voided ticket on the device then the POS signals that the holder of the device is to be refused admission; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the determining is performed at the Reader Site with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

As per independent Claim 36, 
Messner teaches a system for providing electronic access to products comprising a server and coupled via a data communications network to a mobile computing device (MCD), the system configured to: 
receive a request submitted by a user to the server for a set of products having one or more elements (the Request) (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)
create at the server at least one Voucher corresponding to the Request, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
store the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmit the at least one Voucher to a recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
subsequently receive at the server a request from the MCD for a First Good/Service, the request including at least the unique identification contained in the at least one Voucher and transmit the First Good/Service corresponding to the at least one Voucher and the Request to the recipient (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and the gift certificate specifications set by the purchaser (the request); Column 10 Lines 39-58 where once the gift certificate information is validated, the good/service is shipped to the recipient) 

Messner does not teach subsequently receive at the server a request from the MCD for a First Ticket and transmit the First Ticket to the MCD, the First Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value and subsequently transmit a Second Ticket to the MCD, the Second Ticket replacing the First Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification.

Rogel teaches:
subsequently receive at the server a request from the MCD for a First Ticket and transmit the First Ticket to the MCD, the First Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value (see Rogel para. 42-44 digital data devices are MCD; para. 52-55 “Initial ticket purchase and issuance” where digital data device (10) transmits a request for a ticket to a server and in para. 55 payment authorization where transfer of payment occurs between holder of device (10) and the event organizer; see para. 52-55 where after the device transmits a request for a ticket, the server transmits a ticket to the device; para. 68-73 “Preventing Misuse of Ticket: Validating Ticket and/or Holder” where in para. 72 each instantiation of a given ticket includes a unique ID, an encrypted code, a hidden code, and/or other authenticating data generated by server)
subsequently transmit a Second Ticket to the MCD, the Second Ticket replacing the First Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification (see para. 80-91 where in para. 81 devices 10 and 12 may exchange seats in a given event and in para. 90 the server transmits tickets previously issued to each of the devices 10, 12 to the other devices 12, 10 – effectively exchanging them; see para. 72 where “each instantiation of a given ticket and, particularly that instantiation issued to the second device (i.e., device 12) can include…a unique ID, an encrypted code…”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel subsequently receive at the server a request from the MCD for a First Ticket and transmit the First Ticket to the MCD, the First Ticket including a first identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification value and subsequently transmit a Second Ticket to the MCD, the Second Ticket replacing the First Ticket and including a second identification value which may be the unique identification, a modification of the unique identification value, a cypher of the unique identification, or another identification since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a Ticket of Rogel for the good/service of Messner and the substitution of MCD of Rogel for the recipient of Messner. Both the ticket and the good/service are items that a user would like to purchase by providing a payment source (the gift certificate in Messner and the payment authorization in Rogel); thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, Messner teaches transmitting a Good/Service corresponding to the Voucher and the Request for a set of products to the recipient and Linde teaches transmitting a ticket to the MCD – both the recipient and MCD are receiving the goods/services or ticket; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Additionally, the modification provides the benefit of user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events”. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of Burst et al. (US2010/0198678).

As per dependent Claim 2,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)
Messner/Rogel does not teach wherein the recipient is the user.
Burst teaches:
wherein the recipient is the user (see Burst para. 66-69 where in para. 69 specifically a consumer can order a gift card for themselves) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Burst wherein the recipient is the user since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a wherein the recipient is the user of Burst for the wherein the recipient is designated by the user of Messner. Both recipients are designated/chosen by the user; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 4,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the Request is submitted by the user utilizing a device other than the MCD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate; Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)
Messner/Rogel does not teach wherein the Request is submitted by the user utilizing the MCD.
Burst teaches:
wherein the Request is submitted by the user utilizing the MCD (see Burst para. 66-69 where in para. 69 specifically a consumer can order a gift card for themselves; para. 48 and 63-65 for the consumer’s device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Burst wherein the Request is submitted by the user utilizing the MCD since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user utilizing the MCD of Burst for the user utilizing a device other than the MCD of Messner. Both are devices used to request a voucher for a recipient; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of Linde et al. (US 2004/0039635).

As per dependent Claim 8,
Messner/Rogel teaches the method of Claim 1.
Messner/Rogel does not teach wherein the Ticket is encrypted during transmission from the server to the MCD. However, Rogel does suggest wherein the Ticket is encrypted in para. 72 and 115 where the ticket includes a unique ID, an encrypted code, a hidden code, etc. 
Linde teaches:
wherein the Ticket is encrypted during transmission from the server to the MCD (see Linde ¶ 55,76-77 detailing that encryption of the ticket is performed before the ticket is sent to the recipient and encryption may comprise of encoding in a barcode format or in a numerical format)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Linde wherein the Ticket is encrypted during transmission from the server to the MCD with the motivation of preventing forgery of tickets (see Linde ¶ 25 where each ticket contains a unique code or reference number).

As per dependent Claim 9,
Messner/Rogel/Linde teaches the method of Claim 8.
Messner/Rogel does not teach wherein the Ticket is decrypted at the Reader Site.
Linde teaches:
wherein the Ticket is decrypted at the Reader Site (see Linde ¶ 79-80 where the ticket barcode is decoded by the scanner (the reader site); ¶36-37, 57-58 detailing the decoding means)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Linde wherein the Ticket is decrypted at the Reader Site with the motivation of preventing forgery of tickets (see Linde ¶ 25 where each ticket contains a unique code or reference number).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of Reyes (US Patent No. 9432808).

As per dependent Claim 11,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner/Rogel does not teach wherein the one or more elements of the set of products corresponding to the Request includes unlocking a lock.

Reyes teaches:
“unlocking a lock” (see Reyes Column 21 Lines 45-60 where a barcode on a client device may be scanned and if valid, used to unlock the entrance to a lounge area) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Reyes unlocking a lock since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of unlocking a lock of Reyes for the goods/services of Messner. Both unlocking a lock and goods/services are a service the user needs to purchase; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of Dutta (US 2002/0077953).
As per dependent Claim 14,
Messner/Rogel teaches the method of Claim 1.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner/Rogel does not teach wherein the one or more elements of the set of products corresponding to the Request includes providing access to a parking lot.

Dutta teaches:
providing access to a parking lot (see Dutta ¶ 67-70 where a barcode must be valid in order for the vehicle to enter the parking facility) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Dutta providing access to a parking lot since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of providing access to a parking lot of Dutta for the goods/services of Messner. Both providing access to a parking lot and goods/services are a service the user needs to purchase; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of
Roth (US 2009/0326993).  

As per dependent Claim 15,
Messner/Rogel teaches the method of Claim 1.
Messner/Rogel does not teach wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time.
Roth teaches:
wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time (see Roth ¶ 46-47 where the invention checks if the current time (the use period in which the ticket holder wants to use the ticker) is within the predetermined period of time (the use periods prescribed with the ticket) and the ticket is only valid for the selected service if the current time is within the predetermined period of time)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Roth wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately (Rogel teaches determining a ticket is valid by checking the encrypted code/unique ID (see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code) and Roth teaches determining a ticket is valid by checking the current time against a predetermined period of time) and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of
Aczel et al. (US2019/0251757).

As per dependent Claim 17,
Messner/Rogel teaches the method of Claim 1.
Rogel teaches:
wherein the determining is performed at the Reader Site (para. 49 where the point of sale (POS) devices are the reader site; see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission and if the POS detects remnants of a voided ticket on the device then the POS signals that the holder of the device is to be refused admission; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the determining is performed at the Reader Site with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

Messner/Rogel does not teach wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server.

Aczel teaches:
wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server (see Aczel para. 118 and figure 5A where the ticketing system venue app (the reader site) scans the ticket and reads the QR code which is transmitted to the server which verifies if the ticket is valid and sends the results to the ticketing system venue app) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Aczel wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the determining is performed at the server of Aczel for the determining is performed at the reader site of Rogel. Both processes are determining the validity of a ticket; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 18, 20, 22-24, 27, 29-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) as applied to claim 1 above, further in view of Matsur (US2015/0041536).

As per dependent Claim 18,
Messner/Rogel teaches the method of Claim 1.
Messner does not teach, but Rogel teaches:
wherein said receiving at the reader site the second Ticket includes: first, monitoring to detect the presence of a ticket, and in response to detecting the presence of the ticket, decoding the ticket to receive the second identification value (para. 49 where the point of sale (POS) devices are the reader site; see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission and if the POS detects remnants of a voided ticket on the device then the POS signals that the holder of the device is to be refused admission; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code)
using a two-way data communications protocol to subsequently communicate with the MCD to receive the second identification value (see Rogel para. 113-121 where the POS devices communicate with devices 10 and 12 to receive the ID, encrypted code, hidden code, etc. and the POS devices can obtain further additional authentication data from devices 10 and 12; see para. 42 where the devices 10 and 12 transmit and receive information through cell phone radio, WiFi, infrared, Bluetooth, etc.) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein said receiving at the reader site the second Ticket includes: first, monitoring to detect the presence of a ticket, and in response to detecting the presence of the ticket, decoding the ticket to receive the second identification value; using a two-way data communications protocol to subsequently communicate with the MCD to receive the second identification value with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

Messner/Rogel does not teach wherein said receiving at the reader site the second Ticket includes: first, monitoring a magnetic field detection circuit to detect the presence of an amplitude modulated load modulation magnetic signal (AMLMMS), and in response to detecting the presence of an AMLMMS, decoding the AMLMMS to receive the second identification value, second, in response to not detecting an AMLMMS, using a two-way data communications protocol to subsequently communicate with the MCD to receive the second identification value.

Matsur teaches:
first, monitoring a magnetic field detection circuit to detect the presence of an amplitude modulated load modulation magnetic signal (AMLMMS), and in response to detecting the presence of an AMLMMS, decoding the AMLMMS to receive the second identification value, second, in response to not detecting an AMLMMS, using a two-way data communications protocol to subsequently communicate with the MCD to receive the second identification value (see Matsur para. 117-125 and 138-143 where the vehicle enters the range of the magnetic frame and the microchip generates a modulating signal which disturbs the magnetic field and thus creates an electric current passed to a reader for demodulation; the reader demodulates and decodes the signal to obtain identification data) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Matsur first, monitoring a magnetic field detection circuit to detect the presence of an amplitude modulated load modulation magnetic signal (AMLMMS), and in response to detecting the presence of an AMLMMS, decoding the AMLMMS to receive the second identification value, second, in response to not detecting an AMLMMS, using a two-way data communications protocol to subsequently communicate with the MCD to receive the second identification value with the motivation of increasing the security of the system as in para. 125 “The present system can also be used to control access to enclosed or restricted areas, such as parking lots…the reader connected to the system should be able to control turnpikes, gates or any other kind of barrier”.

As per dependent Claim 20,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)

As per dependent Claim 22,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the Request is submitted by the user utilizing a device other than the MCD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate; Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10))

As per dependent Claim 23,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
displaying at the MCD a visual indication of the one or more elements of the set of products corresponding to the Request (see Messner Column 9 Line 66 to Column 10 Line 13 where the recipient is directed to a webpage for the purchaser-specified goods/services; see Column 7 Lines 17-42 where the recipient uses the electronic apparatus (10) to communicate with the voucher server)

Messner does not teach wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication; however the suggestion is present as Examiner cited above, the recipient uses the electronic apparatus to view a webpage.

Rogel teaches:
wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication (see Rogel para. 44 where the device 10 and 12 include an application/app; para. 52-55 where the recipient may request a ticket and receive the ticket through the app; para. 121 where the ticket is displayed)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the MCD includes an application program (APP), and further comprising displaying with the APP at the MCD a visual indication with the motivation of increasing efficiency as by allowing the recipient of the voucher to view their ticket purchase and display it to the reader site, the recipient doesn’t have to print out their ticket or wait for it to be mailed to them. See para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

As per dependent Claim 24,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the at least one Voucher is encrypted during transmission from the server to recipient (see Messner Column 6 Lines 24-58, Column 9 Lines 18-50 where the gift certificate may have an associated pin number or password that is transmitted to the recipient at a different time)

As per dependent Claim 27,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the creating occurs after the receiving the Request (see Messner Column 6 Lines 24-58 where after the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)

As per dependent Claim 29,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner does not teach wherein the one or more elements of the set of products corresponding to the Request includes providing access to a physical area.

Rogel teaches:
providing access to a physical area (see Rogel para. 41 where the tickets provide access to events held at a venue; para. 49 where the point of sale (POS) devices are the reader site; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code; para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel providing access to a physical area since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of providing access to a physical area of Rogel for the goods/services of Messner. Both providing access to a physical area and goods/services are a service the user needs to purchase; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 30,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes provision of material items (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

As per dependent Claim 31,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner/Rogel does not teach wherein the one or more elements of the set of products corresponding to the Request includes providing access to a parking lot.

Matsur teaches:
providing access to a parking lot (para. 125 where access to enclosed or restricted areas such as parking lots is controlled by the system)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel invention with the Matsur providing access to a parking lot since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of providing access to a parking lot of Matsur for the goods/services of Messner. Both providing access to a parking lot and goods/services are a service the user needs to provide data or payment to access; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 33,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner does not teach wherein the determining is performed at the Reader Site.
Rogel teaches:
wherein the determining is performed at the Reader Site (para. 49 where the point of sale (POS) devices are the reader site; see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission and if the POS detects remnants of a voided ticket on the device then the POS signals that the holder of the device is to be refused admission; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the determining is performed at the Reader Site with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

As per dependent Claim 35, 
Messner/Rogel/Matsur teaches the method of claim 18.
Messner does not teach, but Rogel teaches:
wherein the two-way data communications protocol includes a protocol selected from the group consisting of: WiFi, WiMax, Bluetooth, BLE, cellular data communications, Z-Wave, ZigBee, and WLAN (see Rogel para. 113-121 where the POS devices communicate with devices 10 and 12 to receive the ID, encrypted code, hidden code, etc. and the POS devices can obtain further additional authentication data from devices 10 and 12; see para. 42 where the devices 10 and 12 transmit and receive information through cell phone radio, WiFi, infrared, Bluetooth, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the two-way data communications protocol includes a protocol selected from the group consisting of: WiFi, WiMax, Bluetooth, BLE, cellular data communications, Z-Wave, ZigBee, and WLAN with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) in view of Matsur (US2015/0041536) as applied to claim 18 above, further in view of Burst et al. (US2010/0198678).

As per dependent Claim 19,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)
Messner/Rogel/Matsur does not teach wherein the recipient is the user.
Burst teaches:
wherein the recipient is the user (see Burst para. 66-69 where in para. 69 specifically a consumer can order a gift card for themselves) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Burst wherein the recipient is the user since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a wherein the recipient is the user of Burst for the wherein the recipient is designated by the user of Messner. Both recipients are designated/chosen by the user; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 21,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the Request is submitted by the user utilizing a device other than the MCD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate; Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient)

Messner/Rogel/Matsur does not teach wherein the Request is submitted by the user utilizing the MCD.

Burst teaches:
wherein the Request is submitted by the user utilizing the MCD (see Burst para. 66-69 where in para. 69 specifically a consumer can order a gift card for themselves; para. 48 and 63-65 for the consumer’s device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Burst wherein the Request is submitted by the user utilizing the MCD since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user utilizing the MCD of Burst for the user utilizing a device other than the MCD of Messner. Both are devices used to request a voucher for a recipient; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) in view of Matsur (US2015/0041536) as applied to claim 18 above, further in view of Linde et al. (US2004/0039635).

As per dependent Claim 25,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner/Rogel/Matsur does not teach wherein the Ticket is encrypted during transmission from the server to the MCD. However, Rogel does suggest wherein the Ticket is encrypted in para. 72 and 115 where the ticket includes a unique ID, an encrypted code, a hidden code, etc. 

Linde teaches:
wherein the Ticket is encrypted during transmission from the server to the MCD (see Linde ¶ 55,76-77 detailing that encryption of the ticket is performed before the ticket is sent to the recipient and encryption may comprise of encoding in a barcode format or in a numerical format)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Linde wherein the Ticket is encrypted during transmission from the server to the MCD with the motivation of preventing forgery of tickets (see Linde ¶ 25 where each ticket contains a unique code or reference number).

As per dependent Claim 26,
Messner/Rogel/Matsur/Linde teaches the method of Claim 25.
Messner/Rogel/Matsur does not teach wherein the Ticket is decrypted at the Reader Site.
Linde teaches:
wherein the Ticket is decrypted at the Reader Site (see Linde ¶ 79-80 where the ticket barcode is decoded by the scanner (the reader site); ¶36-37, 57-58 detailing the decoding means)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Linde wherein the Ticket is decrypted at the Reader Site with the motivation of preventing forgery of tickets (see Linde ¶ 25 where each ticket contains a unique code or reference number).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) in view of Matsur (US2015/0041536) as applied to claim 18 above, further in view of Reyes (US Patent No. 9432808).

As per dependent Claim 28,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner further teaches:
wherein the one or more elements of the set of products corresponding to the Request includes goods/services (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)

Messner/Rogel/Matsur does not teach wherein the one or more elements of the set of products corresponding to the Request includes unlocking a lock.

Reyes teaches:
“unlocking a lock” (see Reyes Column 21 Lines 45-60 where a barcode on a client device may be scanned and if valid, used to unlock the entrance to a lounge area) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Reyes unlocking a lock since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of unlocking a lock of Reyes for the goods/services of Messner. Both unlocking a lock and goods/services are a service the user needs to purchase; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) in view of Matsur (US2015/0041536) as applied to claim 18 above, further in view of Roth (US 2009/0326993).  

As per dependent Claim 32,
Messner/Rogel/Matsur teaches the method of Claim 18.
Messner/Rogel/Matsur does not teach wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time.
Roth teaches:
wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time (see Roth ¶ 46-47 where the invention checks if the current time (the use period in which the ticket holder wants to use the ticker) is within the predetermined period of time (the use periods prescribed with the ticket) and the ticket is only valid for the selected service if the current time is within the predetermined period of time)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Roth wherein the determining includes establishing the current time and only determining that the ticket is valid if the ticket is presented within a predetermined period of time that includes the current time since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately (Rogel teaches determining a ticket is valid by checking the encrypted code/unique ID (see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code) and Roth teaches determining a ticket is valid by checking the current time against a predetermined period of time) and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Rogel et al. (US2013/0159026) in view of Matsur (US2015/0041536) as applied to claim 18 above, further in view of Aczel et al. (US2019/0251757).

As per dependent Claim 34,
Messner/Rogel/Matsur teaches the method of Claim 18.
Rogel teaches:
wherein the determining is performed at the Reader Site (para. 49 where the point of sale (POS) devices are the reader site; see para. 113 where upon determining the ticket is valid, the POS devices signals that the holder of the device is to be granted admission and if the POS detects remnants of a voided ticket on the device then the POS signals that the holder of the device is to be refused admission; para. 106-117 for validation of tickets at a venue where in para. 109 -111 both devices 10 and 12 present themselves for admission after the digital ticket transfer and the POS 20B and 20C perform the validation process; see para. 96-97 where misuse of exchanged tickets is prevented through voiding tickets previously issued to each device 10, 12; para. 109-117 where the POS senses the ID, encrypted code, hidden code associated with the ticket and validates the ticket if it has the most recently issued code)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Rogel wherein the determining is performed at the Reader Site with the motivation of increasing user convenience as recipients can exchange their good/service/ticket as seen in para. 81 “Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events” and para. 121 “a ticket transferred to any digital data device held by such person is available to that person on any of his or her other digital data devices. This is beneficial, for example, in allowing a device holder to buy a ticket using one associated device and to use another of his/her associated devices to (i) for display (or other use) of that ticket to gain admission/seating at the ticketed event, (ii) initiate and authorize sale of that ticket to another user, (iii) otherwise use the ticket as if he/she had purchased it on that other associated device in the first instance”.

Messner/Rogel/Matsur does not teach wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server.

Aczel teaches:
wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server (see Aczel para. 118 and figure 5A where the ticketing system venue app (the reader site) scans the ticket and reads the QR code which is transmitted to the server which verifies if the ticket is valid and sends the results to the ticketing system venue app) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Rogel/Matsur invention with the Aczel wherein the determining is performed at the server in response to the Reader Site transmitting information derived from the Ticket to the server since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the determining is performed at the server of Aczel for the determining is performed at the reader site of Rogel. Both processes are determining the validity of a ticket; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Culwell (US2015/0332250) teaches exchanging gift cards, voiding previous iterations of the gift card, and validating the newest iteration of the gift card.
Forbes (US2006/0111967) teaches displaying barcode information on a mobile device and when scanning the barcode fails, receiving manual input of the barcode number.
Gathman et al. (US2003/0069827) teaches exchanging virtual tickets between two devices. 
Ishigame et al. (US2001/0017317) teaches a modulator and demodulator system for reading data in a ticket checking apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628